Filed 5/14/21 Schrage v. Schrage CA2/7
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion has
not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION SEVEN


 LEONARD SCHRAGE,                                             B307539

           Plaintiff and Respondent,                          (Los Angeles County
                                                              Super. Ct. No. BC579623)
           v.

 MICHAEL SCHRAGE,

           Defendant and Appellant.


      APPEAL from an order of the Superior Court of Los Angeles
County, Daniel J. Buckley, Judge. Affirmed.
      Randall S. Waier for Defendant and Appellant.
      Jung & Yuen, Curtis C. Jung, and Elizabeth A. Frye for
Plaintiff and Respondent.

                              ___________________________
                        INTRODUCTION

      Michael Schrage appeals from a postjudgment order
directing the levying officer to seize two of his cars from his
residence after his brother, Leonard Schrage, obtained a money
judgment against Michael and his other brother, Joseph Schrage.
The trial court, after granting the motion and issuing its ruling,
ordered counsel for Leonard to submit a proposed order. The
proposed order counsel for Leonard submitted to the court and
served on counsel for Michael later that day included the trial
court’s ruling, but added a few provisions the court had not
mentioned. Counsel for Michael, however, did not object to the
proposed order, and the trial court signed it.
      Michael argues that some of the provisions counsel for
Leonard added to the proposed order the court ultimately signed
are not authorized by the Enforcement of Judgments Law (Code
Civ. Proc., § 680.010 et seq.).1 Because Michael forfeited his
arguments by failing to object to the proposed order, we affirm.

      FACTUAL AND PROCEDURAL BACKGROUND

      A.     Leonard Seeks To Enforce His $26 Million Judgment
             Against His Brothers by Seizing Michael’s Cars
       Leonard filed this action against Michael and Joseph,
alleging they mismanaged and misappropriated assets of the
family’s car dealership business. (See Schrage v. Schrage
(Aug. 19, 2020, B288478) [nonpub. opn.].) On March 12, 2019 the
trial court entered a net judgment of approximately $26 million in

1    Undesignated statutory references are to the Code of Civil
Procedure.




                                 2
favor of Leonard and against Michael and Joseph. Michael’s
appeal from the judgment is pending.
       On October 22, 2019 Leonard obtained a writ of execution
directing the levying officer to enforce the judgment against
Michael. On November 18, 2019 a sheriff’s deputy attempted to
levy on a 2009 Ferrari F430 Leonard believed was at Michael’s
house. The deputy found two Ferraris at Michael’s house, one
covered in the driveway and one in a garage. The license plate of
the Ferrari in the driveway did not match the one listed in the
writ of execution, and a woman at Michael’s home refused to give
the deputy access to the garage and said Michael was not home.
The deputy did not have a probable cause order that would allow
him to inspect the property without consent from a homeowner.
(See § 699.030.) The deputy left the property and filed a “Notice of
Not Found/No Service,” notifying Leonard that the deputy failed
to take custody of the Ferrari.
       On December 31, 2019 Leonard filed an ex parte application
for an order under section 699.030, subdivision (b), to direct the
levying officer to seize personal property in a private place,
namely, the two Ferraris stored at Michael’s home in Woodland
Hills or at a “car barn” at Michael’s residence in Hidden Hills.
Leonard stated that Michael had intentionally concealed the
cars—the 2009 Ferrari F430 and a 1999 F355 Serie Fiorano—
worth approximately $390,000 and that Michael falsely claimed
he had sold the 2009 Ferrari and improperly changed the license
plate on the car to obfuscate its chain of title. Leonard’s
application included a vehicle registration report for the 2009
Ferrari that showed the car was still registered to Michael.
Regarding the 1999 Ferrari, Leonard stated Michael falsely
claimed he had transferred its title to his attorney in lieu of




                                 3
payment for attorneys’ fees. Leonard’s application included an
online advertisement dated December 23, 2019, allegedly posted
by Michael, listing the 1999 Ferrari for sale. Leonard also
submitted a picture of Michael’s car barn that ostensibly showed
the two Ferraris covered. Leonard argued there was probable
cause under section 699.030 for an order giving the levying officer
authority to enter Michael’s property and seize the Ferraris. The
trial court denied the ex parte application without prejudice, but
set a January 15, 2020 hearing date for a noticed motion seeking
the same relief and ordered Michael not to “sell, transfer, give or
conceal the two subject automobiles.”
       In opposition to Leonard’s motion, Michael argued that,
prior to the March 2019 judgment, he transferred the title to the
1999 Ferrari to his attorneys pursuant to a “written collateral
agreement” regarding Michael’s outstanding attorneys’ fees; that
he sold the 2009 Ferrari two years earlier; and that there was no
probable cause to believe the cars were located on Michael’s
property.
       On January 15, 2020 the court set the matter for an
evidentiary hearing that the court eventually held on July 15,
2020. In supplemental briefing Leonard provided additional
evidence of Michael’s ownership and possession of the Ferraris
and his continued efforts to conceal the cars from Leonard.
Michael continued to deny he owned or possessed the cars and to
argue there was no probable cause to support an order authorizing
the levying officer to seize the cars from his residence.




                                4
      B.     The Trial Court Grants the Motion for an Order
             Directing the Levying Officer To Seize the Cars
       After a hearing for which Michael did not request a court
reporter, the court granted the motion. The court found that
Michael still possessed the Ferraris, that “there is probable cause
to believe that [Michael] is concealing either of the Ferraris at
either of his residences,” and that Michael’s “attempts to obfuscate
the record and argue to the contrary are unpersuasive.” The court
stated it was “dismayed—but not surprised, given [Michael’s]
troubling course of misconduct—at the opposition’s blatant
misrepresentations of the record.” The court stated it was “wholly
unimpressed by [Michael’s] frivolous contention that this Court is
‘without jurisdiction’ to issue the requested order simply because”
Leonard had not shown the levying officer complied with section
699.030. The court continued: “If [Michael] or his counsel were to
spend any amount of time reading section 699.030(b), then they
would have been aware that this line of argument is completely
baseless. Thus, the Court is left to conclude that [Michael] either
deliberately sought to mislead this Court or was so careless in
drafting his opposition that he neglected to even read the
governing statutes. Regardless, neither explanation justifies
advancing such a frivolous argument. Indeed, the Court is unsure
how such an argument, offered in opposition, is not sanctionable.”
The court authorized the levying officer to enter Michael’s
residences in Woodland Hills and Hidden Hills and seize the
Ferraris and ordered Michael “to surrender the titles and pink
slips of the vehicles to the offices of counsel for [Leonard].”
Finally, the court ordered counsel for Leonard to submit a
proposed order.




                                 5
       Later that day Leonard filed a notice of ruling, submitted a
proposed order (that attached the court’s ruling), and served both
documents on counsel for Michael. The proposed order also
expanded the scope of the court’s ruling by adding five new
provisions that (1) authorized a “certified independent process
server” to seize the Ferraris at either of Michael’s residences or
from “any other location where the subject Ferraris may be
located”; (2) entitled Leonard to the “proceeds and related funds
from the sale” of either car by Michael; (3) prohibited Michael and
any person under his direction from interfering with the seizures
of the Ferraris; (4) required Michael “and/or any of his
representatives, agents or employees” to “turnover, surrender and
deliver forthwith to [Leonard’s] Counsel . . . the original ‘pink
slips’ and signed title registration documents” for the Ferraris on
or before July 22, 2020; and (5) prohibited Michael “and/or any of
his representatives, agents or employees” from driving,
concealing, marketing, advertising, moving, damaging, harming,
relocating, or transferring the Ferraris from their current location
and from selling, gifting, or pledging as collateral the Ferraris to
any person or third party.
       Michael did not object to the proposed order. Two weeks
later, on July 29, 2020, the court signed it without making any
modifications. Michael timely appealed from the July 29, 2020
order.2


2      On November 10, 2020 the trial court issued an order in
connection with a motion by Leonard for an order to show cause
why Michael should not be held in contempt and for sanctions for
failure to comply with the court’s July 15, 2020 and July 29, 2020
orders. The order authorized Leonard to sell the 1999 Ferrari and
sign its “pink slip.”




                                 6
                             DISCUSSION

      Michael argues the trial court’s July 29, 2020 order does not
comply with, and exceeds the trial court’s authority under, certain
provisions of the Enforcement of Judgments Law. In particular,
Michael contests the additional directives Leonard included in the
proposed order he submitted on July 15, 2020, which the court
signed on July 29, 2020. Leonard contends Michael forfeited all of
his arguments concerning the July 29, 2020 order because
Michael did not object to the proposed order. Under the
circumstances, Michael forfeited his arguments.

       A.    Applicable Law
       In general, an appellant forfeits an issue on appeal by
failing to raise it in the trial court. (See Porterville Citizens for
Responsible Hillside Development v. City of Porterville (2007)
157 Cal.App.4th 885, 912 (Porterville) [“It is axiomatic that a
party may not complain on appeal of rulings to which it
acquiesced in the lower court.”]; In re Stier (2007) 152 Cal.App.4th
63, 74 [“‘[F]orfeiture’ is . . . the loss of the right to raise an issue on
appeal due to the failure to pursue it in the trial court.”].) “‘“The
purpose of this rule is to encourage parties to bring errors to the
attention of the trial court, so that they may be corrected.”’” (Oiye
v. Fox (2012) 211 Cal.App.4th 1036, 1065.) Otherwise, “[i]t is
unfair to the trial judge and the adverse party to attempt to take
advantage of an alleged error or omission on appeal when the
error or omission could have been, but was not, brought to the




                                    7
attention of the trial court in the first instance.” (Porterville, at
p. 912.)
       The forfeiture rule applies to objections to proposed orders
that could have been raised in the trial court. (People ex rel.
Herrera v. Stender (2012) 212 Cal.App.4th 614, 645; Oiye v. Fox,
supra, 211 Cal.App.4th at pp. 1065-1066; City of San Marcos v.
Coast Waste Management, Inc. (1996) 47 Cal.App.4th 320,
327-328.) Thus, when a party submits a proposed order, “a party
who failed to bring any deficiencies or omissions therein to the
trial court’s attention forfeits the right to raise such defects or
omissions on appeal.” (Porterville, supra, 157 Cal.App.4th at
p. 912; see City of San Marcos, at p. 328 [“[b]y repeatedly failing to
object to the language of the proposed written order, [the
appellant] effectively waived any objection to it”].) There is an
exception to the forfeiture rule that allows an appellant to raise
for the first time on appeal an issue concerning the trial court’s
subject matter jurisdiction, but that exception does not apply
where, as here, the trial court has fundamental jurisdiction—i.e.,
jurisdiction over the subject matter and the parties—and the
appellant claims the court acted in excess of its jurisdiction.
(Kabran v. Sharp Memorial Hospital (2017) 2 Cal.5th 330,
337-342; Ironridge Global IV, Ltd. v. ScripsAmerica, Inc. (2015)
238 Cal.App.4th 259, 267; Conservatorship of O’Connor (1996)
48 Cal.App.4th 1076, 1092; see Torjesen v. Mansdorf (2016)
1 Cal.App.5th 111, 116 [trial court’s error in allowing a judgment
creditor to invalidate a third party claim under the Enforcement
of Judgments Law, rather than requiring the judgment creditor to
proceed in probate court as required by the Probate Code, was
only an act in excess of jurisdiction].)




                                  8
      B.     Michael Forfeited His Challenges to the July 29, 2020
             Order by Failing To Object to the Proposed Order
       California Rules of Court, rule 3.1312 (rule 3.1312) provides
in relevant part that “the party prevailing on any motion must,
within five days of the ruling, serve by any means authorized by
law and reasonably calculated to ensure delivery to the other
party or parties no later than the close of the next business day a
proposed order for approval as conforming to the court’s order.
Within five days after service, the other party or parties must
notify the prevailing party as to whether or not the proposed order
is so approved. The opposing party or parties must state any
reasons for disapproval. Failure to notify the prevailing party
within the time required shall be deemed an approval.”
(Rule 3.1312(a).)
       Leonard submitted to the court and served counsel for
Michael with a proposed order several hours after the hearing on
July 15, 2020. Michael did not notify Leonard within five days
whether Michael approved the proposed order or state any
reasons for his disapproval. Michael therefore is deemed to have
approved the proposed order, and he cannot now raise objections
to the July 29, 2020 order that he could have raised in the trial
court. (See City of San Marcos v. Coast Waste Management, Inc.,
supra, 47 Cal.App.4th at pp. 327-328 [appellant forfeited the
argument that a proposed order did not accurately reflect the
court’s minute order by failing to object to those aspects of the
proposed order]; Andrus v. Estrada (1995) 39 Cal.App.4th 1030,
1043-1044 [by failing to object to a proposed order before the trial
court signed it, the appellants forfeited the argument that the
order did not comply with applicable statutes]; see also People ex
rel. Herrera v. Stender, supra, 212 Cal.App.4th at p. 645




                                 9
[appellants forfeited their challenge to certain terms of a notice
required by the rules of professional conduct by failing to seek
modification of the notice despite having the opportunity to do
so].)
       Michael contends the forfeiture rule should not apply
because counsel for Leonard, by submitting the proposed order to
the trial court the same day he served it on counsel for Michael,
violated rule 3.1312(a). But the court ordered counsel for Leonard
on July 15, 2020 “to submit an order to the court.” Nothing in
rule 3.1312 precludes a prevailing party from submitting a
proposed order to the trial court at the same time the party serves
the proposed order on the opposing party. Rule 3.1312(b) provides
that the prevailing party must, “upon expiration of the five-day
period provided for approval [by the opposing party], promptly
transmit the proposed order to the court together with a summary
of any responses of the other parties or a statement that no
responses were received.” That apparently did not occur in this
case, presumably because there were no responses to transmit.
But contrary to Michael’s argument, counsel for Leonard’s act of
submitting the proposed order to the trial court the same day he
served it on Michael did not preclude Michael from objecting to
the proposed order. Indeed, the court did not sign the proposed
order for another two weeks.
       Michael also argues that, in his opposition to Leonard’s
motion, he objected to “some of the directives” in the order that
Leonard submitted after the hearing and that the court ultimately
signed on July 29, 2020. Michael, however, does not cite where in
the record he made any such objections or identify which
“directives” he objected to. (See Oiye v. Fox, supra,
211 Cal.App.4th at p. 1065 [to preserve an issue for appeal, a




                                10
party must raise the objection in the trial court and “‘“must cite to
the record showing exactly where the objection was made”’”]; see
also Hernandez v. First Student, Inc. (2019) 37 Cal.App.5th 270,
277 [“‘[T]o demonstrate error, an appellant must supply the
reviewing court with some cogent argument supported by legal
analysis and citation to the record.’”].)3 And without a reporter’s
transcript, we cannot determine what Michael might have
objected to during the July 15, 2020 hearing. Moreover, even if
Michael had made an objection in his earlier filings or at the
hearing, rule 3.1312 provides that an opposing party approves a
proposed order by failing to object to it.
       Finally, Michael argues the July 29, 2020 order is not valid
because the order “add[ed] directives not formally noticed for
hearing.” Section 1010, which governs the notice of motions,
requires only that “the notice of a motion, other than for a new
trial, must state when, and the grounds upon which it will be
made, and the papers, if any, upon which it is to be based.” The
purpose of section 1010 “is to enable the party served with notice
to prepare a defense to the proposed motion if he so desires.”
(Alvak Enterprises v. Phillips (1959) 167 Cal.App.2d 69, 74.)
Michael filed an opposition to the motion, a supplemental


3     Although Michael does not cite to the record where he
objected to the proposed order, it appears he did argue in the trial
court that the proposed order Leonard submitted with his original
ex parte application requested relief beyond the scope of section
699.030 by seeking an order of seizure of “‘any other Ferraris . . .
or any other vehicle owned by [Michael] from [his] residences . . .
or any other location’” and by requesting the proceeds of any other
vehicles Michael might sell. These objections, however, are not
the objections Michael raises on appeal. The July 29, 2020 order
does not refer to any cars other than the 1999 and 2009 Ferraris.




                                 11
memorandum in opposition to the motion, and declarations in
support of both. Michael did not argue in the trial court that
Leonard’s notice was insufficient, and on appeal he does not cite
any other statute or rule that requires a notice of motion identify
with particularity the relief sought in the motion. (See Lencioni v.
Dan (1954) 128 Cal.App.2d 105, 108 [section 1010 “does not
require, at least where the other party, as here, does not object to
the form of the notice, that the grounds must be stated with
minute particularity”].) Moreover, the three cases Michael cites in
support of his argument he was entitled to notice of every item
included in the July 29, 2020 order are inapposite; they stand only
for the unremarkable proposition that a court lacks jurisdiction to
rule on a motion that is not noticed for a hearing at all. (See Diaz
v. Professional Community Management, Inc. (2017)
16 Cal.App.5th 1190, 1204-1205; Harris v. Board of Education
(1957) 152 Cal.App.2d 677, 681; Svistunoff v. Svistunoff (1952)
108 Cal.App.2d 638, 642.) That did not occur here.4




4      Michael argues the trial court’s November 10, 2020 order
authorizing Leonard to “sell the 1999 Ferrari and ‘sign its “pink
slip” upon such sale’” was “legally verboten.” Michael, however,
has not appealed from that order, and his appeal from the July 29,
2020 order (filed September 4, 2020) does not mention it. (See
Nellie Gail Ranch Owners Assn. v. McMullin (2016) 4 Cal.App.5th
982, 1007-1008 [“‘“‘[W]here several judgments and/or orders
occurring close in time are separately appealable . . . , each
appealable judgment and order must be expressly specified—in
either a single notice of appeal or multiple notices of appeal—in
order to be reviewable on appeal.’”’”].)




                                12
                         DISPOSITION

      The order is affirmed. Leonard Schrage is to recover his
costs on appeal.




                  SEGAL, J.



     We concur:




                  PERLUSS, P. J.




                  FEUER, J.




                               13